Case 1:19-cv-01755-UNA Document 1 Filed 09/19/19 Page 1 of 7 PageID #: 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF DELAWARE


 Christian Schulz,
                                                    Civil Action No.
                           Plaintiff,

           – against–
                                                    COMPLAINT
 Capital One Bank (USA), National
 Association, Experian Information Solutions,
 Inc., and Equifax Information Services, LLC,

                           Defendant(s).


                                        COMPLAINT

       Plaintiff, Christian Schulz (hereinafter “Plaintiff”), by and through his attorneys,

Garibian Law Offices, P.C., by way of Complaint against Defendants, Capital One Bank

(USA), National Association (“Capital One”), Experian Information Solutions, Inc.

(“Experian”) and Equifax Information Services, LLC (“Equifax”) alleges as follows:

                                    INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information to falsely and

         inaccurately report consumers’ credit information to credit reporting agencies.

                                         PARTIES

      2. Plaintiff, Christian Schulz, is an adult citizen of the state of Florida.

      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.




                                              1
Case 1:19-cv-01755-UNA Document 1 Filed 09/19/19 Page 2 of 7 PageID #: 2



     4. Defendant Capital One is a corporation organized and existing under the laws

        of Delaware that furnishes consumer credit information to consumer reporting

        agencies.

     5. Defendant Experian is a corporation organized and existing under the laws of

        Delaware that engages in the business of maintaining and reporting consumer

        credit information.

     6. Defendant Equifax is a limited liability company organized and existing under

        the laws of Delaware that engages in the business of maintaining and reporting

        consumer credit information.

                          JURISDICTION AND VENUE

     7. This Court has subject matter jurisdiction over this matter pursuant to 28

        U.S.C. § 1331 because the rights and obligations of the parties in this action

        arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

        action to enforce any liability created under 15 U.S.C. § 1681 may be brought

        in any appropriate United States District Court, without regard to the amount in

        controversy.

     8. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(1) because all

        defendants are residents of the state of Delaware.

                              FACTUAL ALLEGATIONS

     9. Defendant Capital One issued a credit card account ending in 4196 to Plaintiff;

        the account was routinely reported on Plaintiff’s consumer credit report.

     10. The consumer report at issue is a written communication of information

        concerning Plaintiff’s credit worthiness, credit standing, credit capacity,



                                          2
Case 1:19-cv-01755-UNA Document 1 Filed 09/19/19 Page 3 of 7 PageID #: 3



        character, general reputation, personal characteristics, or mode of living which

        is used or for the purpose of serving as a factor in establishing the consumer’s

        eligibility for credit to be used primarily for personal, family, or household

        purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

     11. On or about December 22, 2016, Plaintiff and Debski & Associates, P.A., on

        behalf of Capital One, entered into a settlement agreement for the above

        referenced account. A copy of the settlement agreement is attached hereto as

        Exhibit A.

     12. Pursuant to the terms of the settlement, Plaintiff paid, and the creditor accepted

        payments totaling $3,161.00 to settle and close his Capital One account.

     13. Plaintiff, via his debt settlement representative, timely made the requisite

        settlement payments. Proofs of these payments are attached hereto as Exhibit

        B.

     14. However, over a year later, Plaintiff’s Capital One account continued to be

        negatively reported.

     15. In particular, on a requested credit report dated April 8, 2019, Plaintiff’s

        Capital One account was reported with a status of “CHARGE OFF,” a balance

        of $1,355.00 and a past due balance of $1,355.00. The relevant portion of

        Plaintiff’s credit report is attached hereto as Exhibit C.

     16. This trade line was inaccurately reported. As evidenced by the settlement

        agreement and proofs of payments, the account was settled for less the than full

        balance and must be reported as settled with a balance of $0.00.




                                            3
Case 1:19-cv-01755-UNA Document 1 Filed 09/19/19 Page 4 of 7 PageID #: 4



     17. On or about May 8, 2019, Plaintiff, via his attorney at the time, notified

        Experian and Equifax, directly of a dispute with completeness and/or accuracy

        of the reporting of Plaintiff’s Capital One account. A redacted copy of this

        letter and the certified mail receipts are attached hereto as Exhibit D.

     18. Therefore, Plaintiff disputed the accuracy of the derogatory information

        reported by Capital One to credit reporting agencies via certified mail in

        accordance with 15 U.S.C. § 1681i of the FCRA.

     19. In September of 2019, Plaintiff requested updated credit reports for review.

        The tradeline for Plaintiff’s Capital One account remained inaccurate, as

        Defendants failed to correct the inaccuracy. The relevant portions of the

        September 2019 credit reports are attached hereto as Exhibit E.

     20. Experian and Equifax did not notify Capital One of the disputes by Plaintiff in

        accordance with the FCRA, or alternatively, did notify Capital One and Capital

        One failed to properly investigate and delete the tradeline or properly update

        the tradeline on Plaintiff’s credit reports.

     21. If Capital One had performed a reasonable investigation of Plaintiff’s dispute,

        Plaintiff’s Capital One account would be updated to reflect a “settled” status

        with a balance of $0.00.

     22. Despite the fact that Capital One has promised through its subscriber

        agreements or contracts to accurately update accounts, Capital One has

        nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

        failed to follow this requirement as well as the requirements set forth under the




                                             4
Case 1:19-cv-01755-UNA Document 1 Filed 09/19/19 Page 5 of 7 PageID #: 5



        FCRA, which has resulted in the intended consequences of this information

        remaining on Plaintiff’s credit reports.

     23. Defendants failed to properly maintain and failed to follow reasonable

        procedures to assure maximum possible accuracy of Plaintiff’s credit

        information and Plaintiff’s credit report, concerning the account in question,

        thus violating the FCRA. These violations occurred before, during, and after

        the dispute process began with Experian.

     24. At all times pertinent hereto, Defendants were acting by and through their

        agents, servants and/or employees, who were acting within the scope and

        course of their employment, and under the direct supervision and control of the

        Defendants herein.

     25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

        agents, servants and/or employees, was malicious, intentional, willful, reckless,

        negligent and in wanton disregard for federal law and the rights of the Plaintiff

        herein.

                                CLAIM FOR RELIEF

     26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

        set forth above.

     27. Experian and Equifax are “consumer reporting agencies,” as codified at 15

        U.S.C. § 1681a(f).

     28. Capital One is an entity who, regularly and in the course of business, furnishes

        information to one or more consumer reporting agencies about its transactions




                                            5
Case 1:19-cv-01755-UNA Document 1 Filed 09/19/19 Page 6 of 7 PageID #: 6



        or experiences with any consumer and therefore constitutes a “furnisher,” as

        codified at 15 U.S.C. § 1681s-2.

     29. Capital One is reporting inaccurate credit information concerning Plaintiff to

        one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

     30. Plaintiff notified Defendants directly of a dispute on the account’s

        completeness and/or accuracy, as reported.

     31. Capital One failed to complete an investigation of Plaintiff’s written dispute

        and provide the results of an investigation to Plaintiff and the credit bureaus

        within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

     32. Capital One failed to promptly modify the inaccurate information on Plaintiff’s

        credit report in violation of 15 U.S.C. § 1681s-2(b).

     33. Experian and Equifax failed to delete information found to be inaccurate,

        reinserted the information without following the FCRA, or failed to properly

        investigate Plaintiff’s disputes.

     34. Experian and Equifax failed to maintain and failed to follow reasonable

        procedures to assure maximum possible accuracy of Plaintiff’s credit report,

        concerning the account in question, violating 15 U.S.C. § 1681e(b).

     35. As a result of the above violations of the FCRA, Plaintiff suffered actual

        damages in one or more of the following categories: lower credit score, denial

        of credit, embarrassment and emotional distress caused by the inability to

        obtain financing for everyday expenses, rejection of credit card application,

        higher interest rates on loan offers that would otherwise be affordable and other

        damages that may be ascertained at a later date.



                                            6
Case 1:19-cv-01755-UNA Document 1 Filed 09/19/19 Page 7 of 7 PageID #: 7



      36. As a result of the above violations of the FCRA, Defendants are liable to

           Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

           fees and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                             DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
demands trial by jury in this action of all issues so triable.

                                        Respectfully Submitted,

                                        GARIBIAN LAW OFFICES, P.C.

                                        /s/ Antranig Garibian
                                        Antranig Garibian, Esquire (Bar No. 4962)
                                        1010 N. Bancroft Parkway, Suite 22
                                        Wilmington, DE 19805
                                        Tel: (302) 722-6885
                                        Email: ag@garibianlaw.com
                                        Counsel for Plaintiff




                                               7
